                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


STEVEN SAND,

       Plaintiff,                                                     Case No: 19-CV-348

       v.

MILWAUKEE COUNTY, MILWAUKEE COUNTY
HOUSE OF CORRECTION, MICHAEL HAFEMANN,
ARAMARK AMERICAN FOOD SERVICE,
INC., A/K/A ARAMARK CORRECTIONAL
SERVICES, LLC, BRAD MEYER, OFFICIALS OF THE
HOUSE OF CORRECTIONS (JOHN AND JANE DOES) and
OFFICIALS OF ARAMARK CORRECTIONAL SERVICES
(JOHN AND JANE DOES).

       Defendants.


                            ORDER GRANTING STIPULATED
                           MOTION FOR EXTENSION OF TIME


       The Court has reviewed the parties’ Stipulated Motion for Extension of Time (ECF No.

31), and finds good cause to amend the Scheduling Order entered May 13, 2019 (ECF No. 20).

See Fed. R. Civ. P. 6(b)(1)(A).

       NOW, THEREFORE, IT IS HEREBY ORDERED that the parties’ Stipulated Motion for

Extension of Time (ECF No. 31) is GRANTED.

       IT IS FURTHER ORDERED that all discovery in this case is to be completed no later

than March 31, 2019.

       IT IS FURTHER ORDERED that motions for summary judgment shall be served and

filed on or before April 30, 2019.
      IT IS ALSO ORDERED that the deadlines in the Scheduling Order for the pretrial

conference and the jury trial are VACATED.

      Entered this 18th day of November, 2019, at Green Bay, Wisconsin.


                                                       s/ William C. Griesbach
                                                William C. Griesbach, District Judge
                                                United States District Court - WIED
